Citation Nr: 9907044
Decision Date: 03/16/99	Archive Date: 06/24/99

DOCKET NO. 97-17 455A              DATE MAR 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine
headaches.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1979 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from
rating determinations of the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California.

In evaluating the severity of a particular disability it is
essential to consider its history. 38 C.F.R. 4.1 (1998); Peyton v.
Derwinski, 1 Vet. App. 282 (1991). A claim placed in appellate
status by disagreement with the initial rating award and not yet
ultimately resolved, as is the case with the claim herein at issue,
is an original claim as opposed to a new claim for increase.
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). In
such cases, separate ratings may be assigned for separate periods
of time based on the facts found, a practice known as "staged','
ratings. Id., slip op. At 9. On the other hand, where entitlement
to compensation has already been established, the appellant's
disagreement with an assigned rating is a new claim for increased
based on facts different from a prior final claim. Suttman v.
Brown, 5 Vet. App. 127, 136 (1993). In this case, rather than
provide a "staged rating" for discrete intervals during the period
under appellate review, the RO elected to make the highest rating
awarded retroactive to the earliest effective date assignable. It
is evident that the rating action by the RO contemplated all the
relevant evidence or record. Accordingly, although the RO
characterized this issue as an "increased rating," the substantive
adjudicative considerations set forth in Fenderson, supra, were
satisfied by the RO's adjudicative process and the Board does not
find that the claimant will be prejudiced by appellate review on
the current record.

FINDING OF FACT

The veteran takes numerous medications for migraine headaches that
are described as incapacitating; they occur at least four times per
week and last four to six hours.

CONCLUSION OF LAW

The schedular criteria for an evaluation of 50 percent disabling
have been met for migraine headaches. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.102, 3.321, 4.7, 4.124(a), Diagnostic Code (DC)
8100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran suffered a
cerebrovascular accident (CVA) in 1994. (Service connection is in
effect for this disorder.) Subsequently, she complained of severe
headaches. Service connection for migraine headaches was
established upon rating decision in March 1996, and a
noncompensable rating was assigned.

Post service treatment VA records show that she continued to be
seen for headaches. In December 1995, questionable migraine
headaches were noted. In early 1996, she was prescribed medication
for her complaints. Upon VA examination in October 1996, she
reported that she had had headaches since her CVA accident. These
headaches occurred 4 to 5 times per week and lasted 2-3 hours. They
were proceeded by visual blurring. She took Darvon when the
headaches were beginning.

In December 1996, she reported that the headaches occurred 4-5
times per week and lasted for approximately 2 hours. The VA
examiner's impression was migraine versus vascular headaches.

A May 1997 rating decision confirmed the noncompensable rating in
effect for migraine headaches.

Upon VA examination in March 1998, it was noted that the veteran
had been diagnosed with migraine headaches with short aura. She was
on a number of medications, including a combination of aspirin,
butalbital and caffeine that she took at the beginning of a
headache. Other medications included Inderal, verapamil, and
amitriptyline. While her medications seemed to limit the duration
of her headaches, she still experienced headaches at least 4 times
per week. They lasted 4-6 hours and incapacitated her. The onset
was characterized by a thumping sensation in the left side of the
forehead that then proceeded across the forehead and stayed there.
Her vision blurred, and she became very sensitive to light. She
lied in the dark after taking her medication and stayed there until
the headaches subsided, usually about four hours later. The
diagnosis was disabling migraine headaches.

A 30 percent rating for migraine headaches, effective from the date
the veteran's claim was filed, October 18, 1985, was awarded upon
rating determination in November 1998. The appeal continues.

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. 38 U.S.C.A. 5107(a) (West 199 1). Where a
disability has already been service-connected and there is a claim
for an increased rating, a mere allegation that the disability has
become more severe is sufficient to establish a well-grounded
claim. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992).

- 4 -

Accordingly, the Board finds that the veteran's claims for
increased ratings are well grounded within the meaning of 38
U.S.C.A. 5107(a) (West 1991).

When entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. 4.2 (1998).

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1998). Separate rating codes identify the various disabilities. 38
C.F.R. Part 4. In determining the current level of impairment, the
disability must be considered in the context of the whole-recorded
history, including service medical records. 38 C.F.R. 4.2, 4.41
(1998). An evaluation of the level of disability present also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities. 38
C.F.R. 4.10, 4.40, 4.45, 4.49 (1998); DeLuca v. Brown, 8 Vet. App.
202, 2,04-06 (1995).

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schaftath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied;
if the evidence is in support of the claim or is in equal balance,
the claim is allowed. Id. Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1998).

- 5 -                                                             
   
The criteria for evaluation of migraine headaches are set forth in the DC
8100. Under this code, an evaluation of 50 percent disabling is appropriate
with objective evidence of very frequent, completely prostrating and
prolonged attacks productive of severe economic inadaptability. A 30 percent
evaluation is appropriate where the evidence demonstrates characteristic
prostrating attacks occurring on an average of once a month over the last
several months. A 10 percent rating is appropriate with characteristic
prostrating attacks averaging one in 2 months over last several months. A
noncompensable rating is warranted with less frequent attacks.

Analysis

Based on a review of the evidence, the Board is of the opinion that an
increased evaluation of 50 percent disabling is warranted for the veteran's
headache disability at this time. The veteran has reported severe,
prostrating headaches that occur at least 4-5 times per week and last for
several hours at a time. These headaches are incapacitating and she takes
numerous medications for relief. The description of the severity and
frequency of headaches is more consistent with the rating criteria for a 50
percent evaluation. Although there is no report as to how the appellant's
migraines affect her economic inadaptability, the Board is of the opinion
that the evidence is adequate to reflect symptomatology that supports an
increased evaluation to 50 percent for migraine headaches. She has
consistently given a medical history that includes severe headaches since her
CVA accident which occur on a "very frequent" basis as required by the
appropriate DC. The Board notes that a 50 percent evaluation is the maximum
schedular evaluation for migraine headaches. There is no indication in the
current record of any aspect of the disability that would warrant
consideration of an extraschedular evaluation. Specifically, there is no
indication of hospitalization or that the disability produces impairment with
employment in ways not contemplated by the schedular criteria.

ORDER

An increased evaluation of 50 percent disabling is granted for migraine
headaches, subject to the regulations applicable to the payment of monetary
awards.

Richard B. Frank

Member, Board of Veterans' Appeals

7 -

